Case 7:20-cv-03559-VB Document 15-4 Filed 09/08/20 Page 1 of 3




           EXHIBIT D
           Case 7:20-cv-03559-VB Document 15-4 Filed 09/08/20 Page 2 of 3


From:            Michelle Stokes on behalf of Thomas Wermuth
To:              mar-stu@marist.edu
Subject:         Message to Marist Students
Date:            Friday, March 20, 2020 3:55:12 PM


Dear Students,

Spring Break is in full swing, and I hope each of you are taking some time for yourself,
staying well, and getting prepared for online coursework. Although no one could have
predicted in January that we would be making this transition, our faculty and staff are
committed to ensuring that this will not stall or delay progress toward the completion of your
degree.

Your Studies This Semester

When the Spring Semester resumes on March 30, you will continue your courses through the
iLearn platform with the same professors and classmates you have been studying with
previously. When you log in to your courses you will find a welcome from your professor
with a revised syllabus. Many of you have used iLearn previously, but for those of you who
haven’t, you should start with these online resources and tutorials.

When you enter iLearn you will find all of your spring courses readily accessible on your
favorite bar. You will not be required to be at your laptop at a specific time of day for lectures.
We realize that students are now in multiple different time zones, with varying levels of access
to technology and network capabilities. Although Marist has the technological capabilities to
provide robust access for students, many experts anticipate that networks themselves will be
stressed due to increased levels of usage. Some assignments, tests, and quizzes may have
timed components, and instructors do have the option to schedule supplemental synchronous
activities. Be sure to follow the directions of your instructors closely in order to stay current
on course events.

Marist is a leader in digital education. The Cannavino Library will continue to connect our
students with more than one hundred thousand journal subscriptions and millions of books, all
of which are accessible here online, and the library will offer the same one-to-one services
(albeit online) for which it is recognized. All academic offices will remain available and
responsive to your needs throughout the final weeks of the spring semester. In addition to the
library, the Academic Learning Center, the Center for Academic Advising Services, the Office
of Accommodations and Accessibility, and the Writing Center will continue to provide
resources for all students to be successful. Each of these vital academic support centers will
continue to offer all of their resources online to students.

Looking Ahead

We know that many of you have questions about registration for the Summer and Fall
semesters. The Registrar’s Office and faculty advisers will ensure that you receive the
resources needed to make informed decisions about your schedule. An update and timeline on
the advisement and registration process will be sent by Friday, April 3.

Marist’s commitment to your education continues beyond the conclusion of the spring
semester, and we remain focused on your success both inside and outside of the classroom.
        Case 7:20-cv-03559-VB Document 15-4 Filed 09/08/20 Page 3 of 3


We are aware that many of you are currently applying for internships, jobs, and to graduate
schools. To this end, the Center for Career Services will continue to provide student-centered
resources and information about internships, employment opportunities, and graduate schools.

The senior leadership of the college is monitoring this transition to ensure that it goes
smoothly for all students. While we have worked diligently to anticipate every challenge
associated with these changes, we want to keep an open line of communication. We encourage
you to work regularly with your academic adviser. The Help Desk is available for assistance
with technology. You can reach them at digital.education@marist.edu and 845-575-4357.
Academic questions can be emailed to academic.affairs@marist.edu. In any written
communication please include your full name, your CWID, and any information necessary to
adequately address your question.

I know I speak for everyone in the Marist community when I say how much we appreciate
your flexibility during these unprecedented times. We look forward to welcoming you online!

Sincerely,

Thomas S. Wermuth
Vice President for Academic Affairs
